Name: Commission Regulation (EC) No 3101/94 of 19 December 1994 amending Regulation (EEC) No 388/92 of 23 December 1992 laying down detailed rules for implementation of the specific arrangements for the supply of cereal products to the French overseas departments (FOD) and establishing a forecast supply balance
 Type: Regulation
 Subject Matter: plant product;  trade;  foodstuff;  overseas countries and territories
 Date Published: nan

 No L 328/16 Official Journal of the European Communities 20. 12. 94 COMMISSION REGULATION (EC) No 3101/94 of 19 December 1994 amending Regulation (EEC) No 388/92 of 23 December 1992 laying down detailed rules for implementation of the specific arrangements for the supply of cereal products to the French overseas departments (FOD) and establishing a forecast supply balance HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 388/92 is hereby replaced by the Annex to the present Regulation. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3763/91 of 16 December 1991 introducing specific measures in respect of certain agricultural products for the benefit of the French overseas departments ('), as last amended by Regulation (EEC) No 3714/92 (2), and in particular Article 2 (6) thereof, Whereas, pursuant to Article 2 of Regulation (EEC) No 3763/91 , the forecast supply balance of cereal products to the FOD for 1994 was established by Commission Regu ­ lation (EEC) No 388/92 (3), as last amended by Regulation (EC) No 1 549/94 (4) ; whereas this forecast supply balance for 1994 should be drawn up ; whereas, subsequently, Regulation (EEC) No 388/92 should be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be applicable as from 1 January 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 December 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 356, 24. 12. 1991 , p. 1 . (2) OJ No L 378, 23 . 12. 1992, p. 23 . (3) OJ No L 43, 19. 2. 1992, p. 16. (4) OJ No L 166, 1 . 7 . 1994, p. 41 . 20. 12. 94 Official Journal of the European Communities No L 328/17 ANNEX CEREALS SUPPLY BALANCE FOR THE FOD FOR 1995 First half of 1995 (in tonnes) Malt Cereals originating in third countries (ACP/developing countries) or EC Common wheat Durum wheat Barley Maize Durum wheat meal and groats Guadeloupe 35 000 0 500 8 000  100 Martinique 4 000 0 500 12 000 1 250 500 French Guiana 1 000 0 500 1 000   Reunion 20 000 0 15 000 65 000  1 750 Total 60 000 0 16 500 86 000 1 250 2 350 1 66 100 Second half of 1995 (tn tonnes) Cereals originating in third countries (ACP/developing countries) or EC Common wheat Durum wheat Barley Maize Durum wheat meal and groats Malt Guadeloupe 35 000 0 500 8 000  100 Martinique 12 000 0 500 12 000 1 250 500 French Guiana 1 000 0 500 1 000   Reunion 20 000 0 15 000 65 000  1 750 Total 68 000 0 16 500 86 000 1 250 2 350 174 100